Citation Nr: 0816853	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with major anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the claims for 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2006 substantive appeal, the veteran requested 
that he be afforded a Travel Board hearing at the local RO.  
Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that a Travel 
Board hearing may be scheduled.  The RO 
should notify the appellant and his 
representative of Board hearing option, 
including by videoconference.  The veteran 
and his representative should be notified 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or if the appellant withdraws his hearing 
request or fails to report for the 
hearing, then in accordance with appellate 
procedures the claims file should be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



